DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 04 Jan 2021, in which claim 1 is amended to change the scope and breadth of the claim and claim 2 is canceled.

This application is a domestic application, filed 23 Mar 2020; claims benefit as a DIV of 15/839384, filed 12 Dec 2017, now abandoned; and claims benefit of provisional application 62/434,560, filed 15 Dec 2016.

Claims 1 and 3-12 are pending in the current application and are examined on the merits herein.

Rejections Withdrawn
Applicant’s Amendment and Remarks, filed 04 Jan 2021, with respect that claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jewell et al. (WO 2016/108946 A1, published 7 Jul 2016, filed 29 Apr 2015, of record) in view of Allaway-2015 (Allaway, D., Current Metabolomics, 2015, 3, p80-89, of record), Allaway-2013 (Allaway et al., Metabolomics, 2013, 9, p1096-1108, provided by Applicant in IDS mailed 23 Mar 2020), and Savidge et al. (US 2014/0296134, published 2 Oct 2014, 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 04 Jan 2021, with respect that claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jewell et al. (WO 2016/108946 A1, published 7 Jul 2016, filed 29 Apr 2015, of record) in view of Allaway-2015 (Allaway, D., Current Metabolomics, 2015, 3, p80-89, of record), Allaway-2013 (Allaway et al., Metabolomics, 2013, 9, p1096-1108, provided by Applicant in IDS mailed 23 Mar 2020), and Savidge et al. (US 2014/0296134, published 2 Oct 2014, provided by Applicant in IDS mailed 23 Mar 2020) as applied to claims 1 and 3-12, and further in view of Rochat et al. (US 8092608, issued 10 Jan 2012, provided by Applicant in IDS mailed 23 Mar 2020) has been fully considered and is persuasive, as claim 2 is canceled. With regard to the limitations of the amended claims 1 and 3-12, Applicant's remarks are persuasive that the combined teaching of the closest prior art does provide guidance for selecting the concentration or amount of the selected components so as to arrive at the instant invention as claimed. Applicant's remarks are not persuasive that the parameter to be optimized must have been recognized as a result-effective variable, as MPEP 2144.05 at II.B. provides "However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ... Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process." In the instant case, Allaway-2015 teaches supplementation with dietary metabolites affects the levels of said dietary metabolites in the serum 
This rejection has been withdrawn. 

The following are modified grounds of rejection necessitated by Applicant's Amendment, filed 04 Jan 2021, in which claim 1 is amended to change the scope and breadth of the claim and claim 2 is canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Amended Claims 1 and 3-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,624,370 in view of Allaway-2015 (Allaway, D., Current Metabolomics, 2015, 3, p80-89, of record). 

Claims 1-11 of U.S. Patent No. 10,624,370 do not specifically claim the identical genus of metabolites as instantly claimed (instant claim 1).
Allaway-2015 teaches as above. Allaway-2015 teaches metabolomic analysis has been used in support of nutritional research in companion animals, focusing on healthy dogs and cats, and highlights issues that may help those considering metabolomics to support traditional nutritional studies in other mammalian species (page 80, abstract). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-11 of U.S. Patent No. 10,624,370 in view of Allaway-2015 in order to select particular metabolites for in the pet food composition made obvious by the method. One of ordinary skill in the art would have been motivated 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 04 Jan 2021, have been fully considered and not found to be persuasive.
	Applicant's remarks have been fully considered and are not persuasive. As a terminal disclaimer is not of record, it is proper to maintain this rejection.

Amended Claims 1 and 2-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-23 of copending Application No. 15/839347 in view of Allaway-2015 (Allaway, D., Current Metabolomics, 2015, 3, p80-89, of record). 

Allaway-2015 teaches as above. Allaway-2015 teaches metabolomic analysis has been used in support of nutritional research in companion animals, focusing on healthy dogs and cats, and highlights issues that may help those considering metabolomics to support traditional nutritional studies in other mammalian species (page 80, abstract). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 9-23 of copending Application No. 15/839347 in view of Allaway-2015 in order to select particular metabolites for in the pet food composition made obvious by the method. One of ordinary skill in the art would have been motivated to combine Claims 9-23 of copending Application No. 15/839347 in view of Allaway-2015 with a reasonable expectation of success because Claims 9-23 of copending Application No. 15/839347 teach a pet food composition that comprises protein, carbohydrates, fat, fiber, and at least three distinct metabolites where the pet 
This is a provisional nonstatutory double patenting rejection.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 04 Jan 2021, have been fully considered and not found to be persuasive.
	Applicant's remarks have been fully considered and are not persuasive. As a terminal disclaimer is not of record, it is proper to maintain this provisional rejection. Further, the instant application is deemed to have the same earliest effective U.S. filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) as the reference application, 12 Dec 2017. See MPEP 1490 especially at VI.D.2. 

Conclusion
No claim is currently in condition for allowance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623